DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant's arguments filed 7 November 2022 have been fully considered but they are not persuasive.
	Applicant argues the “Office cited Miller to allegedly disclose ‘caus[ing] jitter to be applied to one or more motion vectors during rendering of an image’ in claim 1 at page 3 of the Office Action.’
	Examiner replies that the Office Action says no such thing.  The relevant portion of the Office Action actually states “Miller discloses a processor comprising: one or more circuits (fig 7; and column 7, lines 23-38 of Miller) to cause jitter to be applied to one or more samples during rendering of an image to correct aliasing (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).”  Miller (US-8,063,914) does not teach the totality of claim 1, as Applicant appears to suggest is argued in the previous Office Action, entered 7 July 2022.  Rather, Miller and Kopietz (RU-2726284-C1) fully teach claim 1 by combination as clearly set forth on page 3 of the previous Office Action.
	Applicant argues Kopietz does not teach claim 1 since “correcting aliasing of one or more motion vectors” is not recited in claim 1.  Applicant further argues that Kopietz, though mentioning motion vectors, does not mention applying jitter to the motion vectors.
	Examiner replies again, that it is the combination of Miller and Kopietz which teaches claim 1, and not Miller or Kopietz individually.  Applicant is completely ignoring the actual rejection set forth on page 3 of the previous Office Action, and is instead arguing the references individually against the claim.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that there is no motivation to combine Miller with Kopietz.
	Examiner replies that motivation to combine is expressly set forth in the previous Office Action.  Specifically, the relevant portion of the rejection states the “suggestion for doing so would have been that jittering is an effective and computationally simple way to reduce aliasing artifacts in image rendering, and can be applied at various stages of the rendering process.”
	Applicant argues that the combination is faulty is both Miller and Kopietz use anti-aliasing, but anti-aliasing is not recited in the claims.
	Examiner replies that Applicant is attempting to apply a standard to 35 U.S.C. § 103 that does not exist.  The Office Action shows how two references (Miller and Kopietz) that, when combined result in the claimed invention.  The mere fact that Applicant’s claimed invention does not use anti-aliasing does not negate the fact that the combination of Miller and Kopietz, as set forth in the previous Office Action, fully teaches claim 1.  Miller teaches causing jitter to be applied to one or more samples during rendering of an image to correct aliasing.  Kopietz teaches correcting aliasing of one or more motion vectors.  By combination, correction the aliasing of the motion vectors, as taught by Kopietz, would be performed by causing jitter to be applied to correct the aliasing, as taught by Miller.  Such a logical combination flows from the references themselves, and is supported using a proper rationale to combine.
	Applicant argues the other rejected claims are allowable either for the same reason as claim 1, or due to their respective dependencies.
	Examiner replies that claim 1 is shown above to be properly rejected.  Therefore, the other rejected claims cannot be deemed allowable merely due to the same reasoning, or due to their respective dependencies.
	Conclusion:  The rejections set forth in the previous Office Action are maintained.  Claims 22 and 23, newly added by Applicant, are addressed below.  Inasmuch as the rejections of claims 22 and 23 can be deemed new grounds of rejection, such new grounds of rejection are necessitated by Applicant’s amendments to the claims.  Accordingly, the present Office Action is made final.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US-8,063,914) in view of Kopietz (RU-2726284-C1).
	Regarding claim 1:  Miller discloses a processor comprising: one or more circuits (fig 7; and column 7, lines 23-38 of Miller) to cause jitter to be applied to one or more samples during rendering of an image to correct aliasing (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).
	Miller does not disclose correcting aliasing of one or more motion vectors.
	Kopietz discloses correcting aliasing of one or more motion vectors ([0059]-[0060] of Kopietz – anti-aliasing applied to reduce the magnitude of the outward-directed motion vectors as they approach the edge of the image).
	Miller and Kopietz are analogous art because they are from the same field of endeavor, namely image rendering with reduced imaging artifacts.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to correct aliasing of one or more motion vectors, as taught by Kopietz.  Thus, by combination with Miller, which corrects aliasing by applying jitter to one or more samples during rendering of an image, the correction of the aliasing applied to the motion vectors in Kopietz would be performed by applying jitter, as done in Miller.  The suggestion for doing so would have been that jittering is an effective and computationally simple way to reduce aliasing artifacts in image rendering, and can be applied at various stages of the rendering process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller according to the relied-upon teachings of Kopietz to obtain the invention as set forth in claim 1.
	Regarding claim 2:  Miller in view of Kopietz discloses the processor of claim 1 (as rejected above), wherein the motion vectors are motion vectors of one or more intermediate image rendering passes (fig 3(1001-1003), and [0057]-[0059] of Kopietz – motion vectors generated at each rendering pass).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 4:  Miller in view of Kopietz discloses the processor of claim 1 (as rejected above), further comprising: one or more memories to store jitter values to be applied to the motion vectors (fig 5(520); column 4, lines 17-27; column 5, line 61 to column 6, line 5; and column 7, lines 44-54 of Miller – GPU memory stores values used in rendering, which includes jitter values).
	Regarding claim 5:  Miller in view of Kopietz discloses the processor of claim 4 (as rejected above), wherein the one or more circuits is further to retrieve the jitter values from a buffer, and to apply the jitter values to the one or more motion vectors during rendering (column 5, line 61 to column 6, line 5; and column 7, lines 44-59 of Miller – jitter values in memory applied to samples).
	Regarding claim 6:  Miller in view of Kopietz discloses the processor of claim 1 (as rejected above), wherein the one or more processors is further to determine at least one image value of a current mage frame at least in part from an interpolation of image values of one or more previous image frames, the interpolation being performed according to the one or more motion vectors ([0088] of Kopietz) having the jitter values applied thereto (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 8:  Miller discloses a non-transitory machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors (fig 7(920,940); and column 4, lines 25-34 of Miller) to at least: cause jitter to be applied to one or more samples during rendering of an image to correct aliasing (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).
	Miller does not disclose correcting aliasing of one or more motion vectors.
	Kopietz discloses correcting aliasing of one or more motion vectors ([0059]-[0060] of Kopietz – anti-aliasing applied to reduce the magnitude of the outward-directed motion vectors as they approach the edge of the image).
	Miller and Kopietz are analogous art because they are from the same field of endeavor, namely image rendering with reduced imaging artifacts.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to correct aliasing of one or more motion vectors, as taught by Kopietz.  Thus, by combination with Miller, which corrects aliasing by applying jitter to one or more samples during rendering of an image, the correction of the aliasing applied to the motion vectors in Kopietz would be performed by applying jitter, as done in Miller.  The suggestion for doing so would have been that jittering is an effective and computationally simple way to reduce aliasing artifacts in image rendering, and can be applied at various stages of the rendering process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller according to the relied-upon teachings of Kopietz to obtain the invention as set forth in claim 8.
	Regarding claim 9:  Miller in view of Kopietz discloses the non-transitory machine-readable medium of claim 8 (as rejected above), wherein the motion vectors are motion vectors of one or more intermediate rendering passes (fig 3(1001-1003), and [0057]-[0059] of Kopietz – motion vectors generated at each rendering pass).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 8.
	Regarding claim 11:  Miller in view of Kopietz discloses the non-transitory machine-readable medium of claim 8 (as rejected above), wherein the instructions, if performed by one or more processors, further cause the one or more processors to: store jitter values to be applied to the motion vectors (fig 5(520); column 4, lines 17-27; column 5, line 61 to column 6, line 5; and column 7, lines 44-54 of Miller – GPU memory stores values used in rendering, which includes jitter values).
	Regarding claim 12:  Miller in view of Kopietz discloses the non-transitory machine-readable medium of claim 11 (as rejected above), wherein the instructions, if performed by one or more processors, further cause the one or more processors to: retrieve the jitter values from a buffer, and apply the jitter values to the one or more motion vectors during rendering (column 5, line 61 to column 6, line 5; and column 7, lines 44-59 of Miller – jitter values in memory applied to samples).
	Regarding claim 13:  Miller in view of Kopietz discloses the non-transitory machine-readable medium of claim 8 (as rejected above), wherein the instructions, if performed by one or more processors, further cause the one or more processors to: determine at least one image value of a current mage frame at least in part from an interpolation of image values of one or more previous image frames, the interpolation being performed according to the one or more motion vectors ([0088] of Kopietz) having the jitter values applied thereto (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 8.
	Regarding claim 15:  Miller discloses a display system (fig 7; and column 3, lines 25-28 of Miller) comprising: one or more processors (fig 7(956,910); and column 3, lines 48-55 of Miller) to generate an image for display on a display device (column 3, lines 41-48 of Miller), at least in part by causing jitter to be applied to one or more samples during rendering of an image to correct aliasing (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).
	Miller does not disclose correcting aliasing of one or more motion vectors.
	Kopietz discloses correcting aliasing of one or more motion vectors ([0059]-[0060] of Kopietz – anti-aliasing applied to reduce the magnitude of the outward-directed motion vectors as they approach the edge of the image).
	Miller and Kopietz are analogous art because they are from the same field of endeavor, namely image rendering with reduced imaging artifacts.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to correct aliasing of one or more motion vectors, as taught by Kopietz.  Thus, by combination with Miller, which corrects aliasing by applying jitter to one or more samples during rendering of an image, the correction of the aliasing applied to the motion vectors in Kopietz would be performed by applying jitter, as done in Miller.  The suggestion for doing so would have been that jittering is an effective and computationally simple way to reduce aliasing artifacts in image rendering, and can be applied at various stages of the rendering process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller according to the relied-upon teachings of Kopietz to obtain the invention as set forth in claim 15.
	Regarding claim 16:  Miller in view of Kopietz discloses the system of claim 15 (as rejected above), wherein the motion vectors are motion vectors of one or more intermediate image rendering passes (fig 3(1001-1003), and [0057]-[0059] of Kopietz – motion vectors generated at each rendering pass).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 15.
	Regarding claim 18:  Miller in view of Kopietz discloses the system of claim 15 (as rejected above), further comprising: one or more memories to store jitter values to be applied to the motion vectors (fig 5(520); column 4, lines 17-27; column 5, line 61 to column 6, line 5; and column 7, lines 44-54 of Miller – GPU memory stores values used in rendering, which includes jitter values).
	Regarding claim 19:  Miller in view of Kopietz discloses the system of claim 18 (as rejected above), wherein the one or more processors is further to retrieve the jitter values from a buffer, and to apply the jitter values to the one or more motion vectors during rendering (column 5, line 61 to column 6, line 5; and column 7, lines 44-59 of Miller – jitter values in memory applied to samples).
	Regarding claim 20:  Miller in view of Kopietz discloses the system of claim 15 (as rejected above), wherein the one or more processors is further to determine at least one image value of a current mage frame at least in part from an interpolation of image values of one or more previous image frames, the interpolation being performed according to the one or more motion vectors ([0088] of Kopietz) having the jitter values applied thereto (fig 2; figs 3A-3B; column 5, line 39 to column 6, line 12; and column 6, lines 47-63 of Miller – anti-aliasing performed during rendering by applying jitter values to samples).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 15.
	Regarding claim 22:  Miller in view of Kopietz discloses the processor of claim 1 (as rejected above), wherein the jitter modifies at least one of the magnitude or direction of the one or more motion vectors to reduce a plurality of jagged edges of a current image frame (column 1, lines 58-65; and column 5, lines 39-60 of Miller; and [0059]-[0060] of Kopietz – in Miller, jitter is applied to samples to reduce/smooth the plurality of jagged edges in the current image frame; by combination with Kopietz, as set forth above, jitter is applied, and thus modifies, the motion vectors; since motion vectors consist of magnitude and direction, modifying the motion vectors implicitly modifies at least one of the magnitude or direction of the motion vectors).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 23:  Miller in view of Kopietz discloses the processor of claim 1 (as rejected above), wherein the one or more motion vectors is based, at least in part, on motion of one or more objects from one or more previous image frames to a current image frame ([0048]-[0049], and [0055]-[0056] of Kopietz).  Miller and Kopietz are combined for the reasons set forth above with respect to claim 1.

6.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US-8,063,914) in view of Kopietz (RU-2726284-C1), and in further view of Xiao (US-2020/0043122).
	Regarding claim 3:  Miller in view of Kopietz discloses the processor of claim 2 (as rejected above).  Miller in view of Kopietz does not disclose wherein the intermediate image rendering passes comprise one or more of a shadow pass, an occlusion pass, a reflection pass, or a specular pass.
	Xiao discloses wherein the intermediate image rendering passes comprise one or more of a shadow pass (list recited in the alternative, and at least one item of list taught), an occlusion pass ([0157]-[0158], [0160], [0163], and [0168] of Xiao – occlusion detection and filling/corrected on each rendering pass along with reprojection), a reflection pass (list recited in the alternative, and at least one item of list taught), or a specular pass (list recited in the alternative, and at least one item of list taught).
	Miller and Xiao are analogous art because they are from the same field of endeavor, namely image rendering with reduced imaging artifacts.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the intermediate image rendering passes comprise one or more of a shadow pass, an occlusion pass, a reflection pass, or a specular pass, as taught by Xiao.  The motivation for doing so would have been to properly and effectively render images according to the characteristics of the 3D imaging space.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller further according to the relied-upon teachings of Xiao to obtain the invention as specified in claim 3.
	Regarding claim 10:  Miller in view of Kopietz discloses the non-transitory machine-readable medium of claim 9 (as rejected above).  Miller in view of Kopietz does not disclose wherein the intermediate image rendering passes comprise one or more of a shadow pass, an occlusion pass, a reflection pass, or a specular pass.
	Xiao discloses wherein the intermediate image rendering passes comprise one or more of a shadow pass (list recited in the alternative, and at least one item of list taught), an occlusion pass ([0157]-[0158], [0160], [0163], and [0168] of Xiao – occlusion detection and filling/corrected on each rendering pass along with reprojection), a reflection pass (list recited in the alternative, and at least one item of list taught), or a specular pass (list recited in the alternative, and at least one item of list taught).
	Miller and Xiao are analogous art because they are from the same field of endeavor, namely image rendering with reduced imaging artifacts.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the intermediate image rendering passes comprise one or more of a shadow pass, an occlusion pass, a reflection pass, or a specular pass, as taught by Xiao.  The motivation for doing so would have been to properly and effectively render images according to the characteristics of the 3D imaging space.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller further according to the relied-upon teachings of Xiao to obtain the invention as specified in claim 10.
	Regarding claim 17:  Miller in view of Kopietz discloses the system of claim 16 (as rejected above).  Miller in view of Kopietz does not disclose wherein the intermediate image rendering passes comprise one or more of a shadow pass, an occlusion pass, a reflection pass, or a specular pass.
	Xiao discloses wherein the intermediate image rendering passes comprise one or more of a shadow pass (list recited in the alternative, and at least one item of list taught), an occlusion pass ([0157]-[0158], [0160], [0163], and [0168] of Xiao – occlusion detection and filling/corrected on each rendering pass along with reprojection), a reflection pass (list recited in the alternative, and at least one item of list taught), or a specular pass (list recited in the alternative, and at least one item of list taught).
	Miller and Xiao are analogous art because they are from the same field of endeavor, namely image rendering with reduced imaging artifacts.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the intermediate image rendering passes comprise one or more of a shadow pass, an occlusion pass, a reflection pass, or a specular pass, as taught by Xiao.  The motivation for doing so would have been to properly and effectively render images according to the characteristics of the 3D imaging space.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller further according to the relied-upon teachings of Xiao to obtain the invention as specified in claim 17.

7.	Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US-8,063,914) in view of Kopietz (RU-2726284-C1), and in further view of Hayashi (US-2015/0364157).
	Regarding claim 7:  Miller in view of Kopietz discloses the processor of claim 6 (as rejected above).  Miller in view of Kopietz does not disclose wherein the interpolation is a Catmull-Rom interpolation.
	Hayashi discloses wherein the interpolation is a Catmull-Rom interpolation ([0090]-[0091] of Hayashi).
	Miller and Hayashi are analogous art because they are from similar problem solving areas, namely efficient digital image rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the interpolation specifically be a Catmull-Rom interpolation, as taught by Hayashi.  The suggestion for doing so would have been that Catmull-Rom interpolation is an efficient and effective interpolation to use in 3D video generation.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Miller further according to the relied-upon teachings of Hayashi to obtain the invention as specified in claim 7.
	Regarding claim 14:  Miller in view of Kopietz discloses the non-transitory computer-readable medium of claim 13 (as rejected above).  Miller in view of Kopietz does not disclose wherein the interpolation is a Catmull-Rom interpolation.
	Hayashi discloses wherein the interpolation is a Catmull-Rom interpolation ([0090]-[0091] of Hayashi).
	Miller and Hayashi are analogous art because they are from similar problem solving areas, namely efficient digital image rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the interpolation specifically be a Catmull-Rom interpolation, as taught by Hayashi.  The suggestion for doing so would have been that Catmull-Rom interpolation is an efficient and effective interpolation to use in 3D video generation.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Miller further according to the relied-upon teachings of Hayashi to obtain the invention as specified in claim 14.
	Regarding claim 21:  Miller in view of Kopietz discloses the system of claim 20 (as rejected above).  Miller in view of Kopietz does not disclose wherein the interpolation is a Catmull-Rom interpolation.
	Hayashi discloses wherein the interpolation is a Catmull-Rom interpolation ([0090]-[0091] of Hayashi).
	Miller and Hayashi are analogous art because they are from similar problem solving areas, namely efficient digital image rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the interpolation specifically be a Catmull-Rom interpolation, as taught by Hayashi.  The suggestion for doing so would have been that Catmull-Rom interpolation is an efficient and effective interpolation to use in 3D video generation.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Miller further according to the relied-upon teachings of Hayashi to obtain the invention as specified in claim 21.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616